
	

113 HRES 316 IH: Expressing heartfelt condolences and support to the people of India and all those affected in the aftermath of the deadly flash floods and landslides triggered by massive monsoons of June 2013, which devastated many states in northern India.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 316
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Crowley (for
			 himself and Mr. Roskam) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing heartfelt condolences and
		  support to the people of India and all those affected in the aftermath of the
		  deadly flash floods and landslides triggered by massive monsoons of June 2013,
		  which devastated many states in northern India.
	
	
		Whereas, in June 2013, flash floods were caused by the
			 heaviest rains in 80 years, causing lakes, streams, and rivers to overflow
			 throughout northern India;
		Whereas these torrential rains washed away homes,
			 electrical poles, and roads and triggered landslides that cut off communication
			 links with large parts of the states in northern India affected;
		Whereas the flooding claimed thousands of lives, while
			 tens of thousands are still missing and even more are displaced;
		Whereas rescue and relief efforts have been hampered by
			 continuous rain, mist, and fog;
		Whereas these floods swept through many of the holy
			 Himalayan pilgrimage sites, including Yamunotri, Gangotri, Badrinath,
			 Kedarnath, and Hemkund Sahib, where thousands of devout pilgrims were
			 traveling;
		Whereas the full extent of the tremendous loss of life and
			 extensive destruction of property will not be known for some time;
		Whereas the people of India have shown incredible
			 determination to continue to help one another despite the risks and have
			 displayed selflessness and compassion in the face of danger; and
		Whereas countries around the world, international groups,
			 and private citizens have made a commitment to provide humanitarian assistance
			 and aid for the people of India: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)mourns with the people of India and all
			 regions affected by the loss of life and damage caused by the deadly flash
			 floods and landslides triggered by massive monsoons of June 2013, which
			 devastated many states in northern India;
			(2)offers its deepest
			 condolences and sympathy to the individuals and families impacted by this
			 tragedy; and
			(3)urges the United
			 States Government to stand with the government and the people of India during
			 recovery and reconstruction efforts.
			
